Citation Nr: 0638488	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
arthritis. 

2.  For the period prior to November 19, 2005, entitlement to 
a disability evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  

3.  For the period beginning on November 19, 2005, 
entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1954 
to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the St. Petersburg, Florida.  

In July 2005, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.  In a 
January 2006 rating decision, the RO increased the veteran's 
evaluation for degenerative arthritis of the cervical spine 
to 20 percent, effective November 19, 2005.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has severe limitation of motion of the 
lumbar spine or forward flexion of the thoracolumbar spine of 
30 degrees or less or ankylosis of the thoracolumbar spine.

2.  For the period prior to November 19, 2005, there was no 
evidence of moderate limitation of motion of the cervical 
spine and no evidence of forward flexion of the cervical 
spine greater of 30 degrees or less.

3.  For the period beginning on November 19, 2005, there is 
no evidence of forward flexion of the cervical spine of 15 
degrees or less; or ankylosis of the cervical spine.

4.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities of the lumbar and 
cervical spine require frequent hospitalization, are unusual, 
or cause marked interference with employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain with degenerative arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 
C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 
(2006).

2.  For the period prior to November 19, 2005, the criteria 
for an evaluation in excess of 10 percent for degenerative 
arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R., §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).

3.  For the period beginning on November 19, 2005, the 
criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2002 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, the veteran's contentions, and post-service medical 
records from VA Medical Centers in Tampa/Orlando.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In an April 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and the veteran's contentions.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West Supp. 2005).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5290, slight limitation of motion in 
the cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 10 percent 
evaluation requires evidence of slight limitation of motion 
of the lumbar spine.  An evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation necessitates evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a January 2006 SSOC, the veteran was provided notice of 
the amended regulations, and was given a 60-day opportunity 
to submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The amended criteria for rating spine disabilities are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


Lumbar Spine Disability

The RO, in a September 1982 rating decision, granted service 
connection for chronic lumbosacral strain and assigned a 
noncompensable evaluation.  The noncompensable evaluation was 
continued in a June 1997 rating decision.  In a September 
1997 rating decision, the RO increased the evaluation for 
chronic lumbosacral strain with degenerative arthritis to 20 
percent under Diagnostic Code 5292.  The 20 percent 
evaluation has continued to the present.

On review, the Board finds that an evaluation in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative arthritis is not warranted under either the 
former or the revised criteria.
The Board acknowledges that during a March 2003 VA 
examination, the veteran's forward flexion of the lumbar 
spine was to 25 degrees.  In July 2005, the Board requested 
that a new examination be conducted in an effort to 
differentiate the symptoms associated with the veteran's 
service connected lumbar spine disability as opposed to other 
factors.  On November 2005 VA examination, forward flexion of 
the lumbar spine was to 50 degrees.  

The November 2005 VA examiner observed definite gait problems 
(lack of coordination), which he believed were not likely 
related to the veteran's service-connected back disability, 
but rather to Alzheimer's and/or Parkinson's disease.  The 
prior examiner, March 2003, did not discuss the probable 
effects that the various non service-connected disabilities 
have on the veteran's back.  The examiner just noted that the 
veteran stood "hunched over."  Thus, it is questionable 
whether the veteran's forward flexion exhibited during the 
March 2003 VA examination was limited solely because of his 
service-connected lumbar disability.  Consequently, the Board 
finds that the November 2005 VA examiner provided a more 
complete reflection of the veteran's overall disability 
picture.  

Thus, based on the findings from the November 2005 VA 
examination, the Board finds that the veteran's limitation of 
motion of the lumbar spine is no more than moderate, in 
nature.  There is no evidence of severe limitation of motion 
to warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5292.  There is also no evidence that the 
veteran's lumbar spine disability is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 
higher evaluation under Diagnostic Code 5295 is also not 
warranted.

Consideration of other (former) diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2006).
Under the revised criteria, the Board finds that an 
evaluation in excess of 20 percent is also not warranted, as 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  See Diagnostic Code 5242.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  The November 2005 examiner opined that the 
veteran's pain in the lumbar was quite mild.  Accordingly, 
the Board finds that the 20 percent evaluation already 
assigned appropriately reflects the extent of pain and 
functional impairment that the veteran may experience as a 
result of his low back disability. 

The Board acknowledges the x-ray evidence of disc disease of 
the lumbar spine.  The provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the veteran's grant of service connection is 
limited to chronic lumbosacral strain with degenerative 
arthritis of the lumbar spine.  As the veteran is not service 
connected for his disc disease of the lumbar spine, it is not 
necessary to consider the present claim under the revised 
Diagnostic Code 5243 or the former Diagnostic Code 5293.  

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected lumbar spine disability must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).
Cervical Spine Disability

On review, the Board finds that for the period prior to 
November 19, 2005, an evaluation in excess of 10 percent is 
not warranted under either the former or the revised rating 
criteria for the veteran's service-connected cervical spine 
disability.  On March 2003 VA examination, forward flexion of 
the cervical spine was to 15 degrees.  Based on this finding, 
the veteran's limitation of motion of the cervical spine is 
no more than slight, in nature.  There is no objective 
evidence of moderate limitation of motion of the cervical 
spine.  Accordingly, an evaluation in excess of 10 percent 
during the applicable period under the former Diagnostic Code 
5290 is not warranted.  Further, under the revised criteria 
and for the period prior to November 19, 2005, the record 
does not support an evaluation in excess of 10 percent, as 
there was no evidence of forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees.  Thus, for the period prior to November 19, 2005, an 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability is not warranted.  See Diagnostic Code 5242.

The Board also notes that a higher evaluation is not 
warranted under Diagnostic Codes 5285, 5286, and 5287, as 
there is no evidence the veteran has a vertebral fracture, 
demonstrable deformity of a vertebral body, or that he 
suffers from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5285, 5286, and 5287 are not applicable.

For the period beginning on November 19, 2005, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted for service-connected cervical spine disability, as 
there is no evidence of forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  On November 19, 2005 VA examination, flexion 
of the cervical spine was to 30 degrees.  Associated x-rays 
of the cervical spine do not show favorable ankylosis of the 
entire cervical spine.  Accordingly, a higher evaluation is 
not warranted.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  However, there is no objective evidence of 
additional functional loss due to pain.  The November 2005 VA 
examiner suggested that the veteran's neck pain was mild.  
Further, during the VA examination, the veteran, himself, 
indicated that his neck did not bother him very much.  Thus, 
the Board finds that the veteran is adequately compensated 
for the extent of pain and functional impairment that the 
veteran may experience as a result of his cervical spine 
disability; thus, a higher evaluation is not warranted.  See 
DeLuca, supra. 

The Board acknowledges the x-ray evidence of disc disease of 
the cervical spine.  However, the veteran's grant of service 
connection is limited to degenerative arthritis of the 
cervical spine under Diagnostic Code 5242.  As the veteran is 
not service connected for his disc disease of the cervical 
spine, it is not necessary to consider the present claim 
under the revised Diagnostic Code 5243 or the former 
Diagnostic Code 5293.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
finds that the evidence of record does not suggest that this 
case presents an exceptional or unusual disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
lumbar and cervical spine disabilities, or otherwise render a 
schedular rating impractical.  There is also no indication 
that pertinent disabilities have produced a marked 
interference with employment or that the veteran is 
frequently hospitalized for such disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
arthritis is denied. 

For the period prior to November 19, 2005, entitlement to a 
disability evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine is denied.  

For the period beginning on November 19, 2005, entitlement to 
a disability evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


